UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1630



TRINDA L. HEIKES,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General,
USPS; EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-268-7)


Submitted:   July 12, 2001                  Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trinda L. Heikes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Trinda L. Heikes appeals the district court’s order dismissing

her claim of discrimination, retaliation, and hostile work environ-

ment pursuant to 28 U.S.C.A. § 1915 (West Supp. 2000).      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Heikes v. Henderson, No. CA-01-268-7 (W.D. Va.

filed Apr. 11, 2001; entered Apr. 12, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2